In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Westchester County (Colabella, J.), entered October 8, 1993, which granted the respondent’s motion for summary judgment and denied their cross motion for further discovery.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the plaintiffs failed to raise an issue of fact as to whether the alleged defect in an armored telephone cord on a public pay telephone at a telephone bank in the respondent’s hotel existed for a sufficient length of time that knowledge thereof could have been acquired by the respondent in the exercise of reasonable care (see, Gordon v American Museum of Natural History, 67 NY2d 836).
Moreover, the Supreme Court properly denied the plaintiffs’ cross motion to compel further discovery (see, CPLR 3212; Lewis v I.K.E. Realty Assocs., 81 AD2d 711, 712). Rosenblatt, J. P., Ritter, Copertino and Santucci, JJ., concur.